Citation Nr: 9933936	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio and in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability manifested by vomiting due to an undiagnosed 
illness.  

2.  What evaluation is warranted for hypertension from 
February 2, 1992.   


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from December 1988 to 
February 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Cleveland, Ohio and Louisville, Kentucky.  

In February 1998, the Board remanded the veteran's claim to 
the RO for additional development.  While the case was in 
remand status, the RO increased the veteran's evaluation for 
hypertension from 10 percent to 20 percent disabling, 
effective from October 1998.  As the 20 percent evaluation is 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
case has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  Regarding the increased rating claim, all relevant 
evidence necessary for an equitable resolution of the 
veteran's appeal has been obtained by the RO.  

2.  The veteran served in the Persian Gulf during the Persian 
Gulf War.

3.  The veteran has gastritis; there is no objective evidence 
perceptible to an examining physician, or other non-medical 
indicators that are capable of independent verification, 
which tends to indicate that the veteran currently suffers 
from manifestation of an undiagnosed digestive disorder.  

4.  The veteran's claim of entitlement to service connection 
for a stomach disability manifested by vomiting due to 
undiagnosed illness is not plausible.  

5.  The veteran's hypertension is manifested by diastolic 
pressures which are predominately less than 100 prior to 
October 1998.  

6.  The veteran's hypertension is manifested by diastolic 
pressures which are predominantly less than 120, and there 
are no diagnosed symptoms stemming from his hypertension, 
from October 1998.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a 
stomach disability manifested by vomiting, claimed as an 
undiagnosed illness due to Persian Gulf War Syndrome, is not 
well grounded.  38 U.S.C. §§ 1117, 5107 (West 1991); 38 
C.F.R. § 3.317 (1999).

2.  The criteria for an increased rating for hypertension 
beyond 10 percent from February 1992 to October 1998 have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§ 4.104, Part 4, Diagnostic Code 7101 (1997-1999).

3.  The criteria for an increased rating for hypertension 
beyond 20 percent from October 1998 have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.104, 
Part 4, Diagnostic Code 7101 (1997-1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Stomach Disability Manifested by 
Vomiting


The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection is not well grounded, 
and there is no further duty to assist the veteran in the 
development of his claim.  

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Additionally, if a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

38 C.F.R. § 3.317(a), provides that the VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), provided that the disability was 
manifest to a degree of 10 percent or more prior to December 
21, 2001, and that it cannot, by history, physical 
examination and laboratory tests, be attributed to any known 
clinical diagnosis. See also 38 U.S.C.A. § 1117 (West 1991).  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include gastrointestinal complaints. 38 C.F.R. § 
3.317(b). "Objective indications" include both objective 
evidence perceptible to an examining physician and other non- 
medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(2).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317.   

To establish a well grounded claim, the veteran must satisfy 
three conditions.  First, there must be competent evidence of 
a current disability established by medical diagnosis. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Second, there 
must be evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence, as the situation dictates. See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).

Lastly, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown through medical evidence. See Epps v. 
Brown, 9 Vet. App. 341, 343-344 (1996); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In the alternative, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under relevant case law, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The record shows that the veteran had military service in 
Southwest Asia during the Persian Gulf War.  His DD Form 214 
reflects that he received the Southwest Asia Service Medal.  
The service medical records show that he was treated in May 
1990 for complaints of vomiting; no diagnosis was given.  On 
examination in November 1990, the veteran denied stomach 
trouble.  In December 1991, the veteran elected not to have a 
separation physical.  

The veteran was examined by VA in April 1992.  He reported 
having emesis every morning.  He stated that he had frequent 
heart burn, particularly upon awakening in the morning.  He 
reported that after one or two episodes of emesis in the 
morning, he felt fine.  The veteran indicated that spicy 
foods caused increased heartburn.  The examiner's impression 
was, morning emesis with what sounds like gastroesophageal 
reflux disease.  An upper gastrointestinal and gall bladder 
evaluation were recommended.  

VA outpatient treatment records show that in June 1993, there 
was a finding of questionable peptic ulcer disease and that 
the veteran was begun on Tagamet.  In February 1994, there 
was a notation of complaints of nausea and vomiting since 
returning from Desert Storm.  On nutrition evaluation, it was 
noted that the veteran's diet was high in fat, cholesterol 
and sodium, without fruits, and with limited diary products.  
In July 1994, the veteran was seen for complaints of 
recurrent heartburn, nausea and vomiting with some epigastric 
pain, which the veteran reported began in the Persian Gulf.  
The veteran was scheduled by VA for a gastrointestinal 
evaluation on several occasions, and he failed to appear.  In 
September 1994, the veteran was advised to continue taking 
Tagamet, and gastritis was diagnosed.  In June 1995, 
gastritis versus gastroesophageal reflux disease was 
diagnosed.  

On VA examination in October 1998, the veteran complained of 
continuing emesis since immediately following discharge from 
service.  He stated that he had nausea and vomiting every 
morning.  He reported that medication did not give him 
relief.  Examination of the abdomen showed no abnormality.  
The finding was, nonspecific gastritis.  The examiner opined 
that the veteran had a chronic nonspecific gastritis which 
would explain his chronic epigastric pain, and might possibly 
explain his periodic bouts of emesis.  It was noted that the 
veteran's symptoms were chronic in nature and that the 
veteran's complaints were unrelated to his in-service 
condition of one episode of emesis.  

The Board notes that gastrointestinal signs and symptoms are 
included in the designated signs or symptoms which may 
compromise a manifestation of undiagnosed illness in 
accordance with 38 C.F.R. § 3.317.  However, it is clear that 
the veteran's stomach complaints are due to diagnosed 
gastritis.  This precludes the granting of service connection 
since the veteran is arguing disability due to an undiagnosed 
illness.  It is not disputed that the veteran was treated for 
gastrointestinal complaints once while in service in May 
1990.  Clinical manifestation of gastric impairment was 
documented in April 1992 on VA examination.   Inasmuch as the 
veteran's current gastric complaints have been clinically 
evaluated to be manifestations of known clinical diagnoses, 
service connection on the basis of undiagnosed illness due to 
Persian Gulf Syndrome does not obtain under 38 C.F.R. § 
3.317.  In view of the foregoing, the Board must conclude 
that a plausible claim for service connection for a stomach 
disability manifested by vomiting due to undiagnosed illness 
is not presented and therefore, the claim is not well 
grounded

In the absence of any statutory or regulatory presumption of 
a nexus between the veteran's service and his 
gastrointestinal disorder, the veteran's claim for service 
connection for a stomach disability manifested by vomiting, 
may be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039, 1044 (Fed Cir. 1994), 38 U.S.C.A. §§ 1116, 
1113(b) (West 1991).  In this regard, the veteran has the 
burden of presenting a well grounded claim. See 38 U.S.C.A. § 
5107(a); Caluza and Murphy, both supra.

In this case, there is no competent medical opinion of record 
which links the veteran's current gastrointestinal condition, 
evaluated as gastritis, to the veteran's period of service.  
In addition, a VA examiner has opined that the veteran's 
current complaints are not related to his in-service episode 
of emesis.  

Lay evidence or testimony alone, such as the veteran's belief 
that his stomach condition is linked to service or to any 
incident of service, is not sufficient because lay persons 
are not competent to offer medical diagnosis or opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of competent supporting evidence to establish that 
the current gastric impairment is etiologically related to 
the in-service complaints, the veteran's claim of entitlement 
to service connection for a stomach disability manifested by 
vomiting, is not well grounded on a direct basis and must be 
denied.  

Although the Board has disposed of the claim on a ground 
different from that of the RO, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim is well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of stomach problems would be helpful 
in establishing a well-grounded claim, as well as a medical 
opinion linking any current findings with the veteran's 
military service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


II. Hypertension

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim. 

Service connection was granted for hypertension in May 1992, 
and a 10 percent evaluation was assigned, effective from 
February 2, 1992.  This was based on service medical records 
which showed elevated blood pressure readings and a diagnosis 
of hypertension.  The veteran was prescribed anti-
hypertensive drugs.  On VA evaluation in April 1992, his 
blood pressure was 139/80 on medication.  The veteran 
disagreed with the 10 percent evaluation that the RO had 
assigned in November 1992.  

VA outpatient treatment records dated in 1994 and 1995 show 
blood pressure readings taken on several occasions.  In 
February 1994, the veteran's blood pressure was noted to 
be130/98 and 130/100.  On VA Persian Gulf examination in July 
1994, his blood pressure was recorded as follows: supine, 
right arm 138/76 and left arm 136/74; sitting, right arm 
144/96, and left arm 132/90; and standing, right arm 130/92 
and left arm 134/92.  In September 1994, his blood pressure 
was noted to be 150/94.  In June 1995, the readings were 
116/90 and 120/88.  On VA examination in October 1998, the 
veteran reported having a long history of hypertension and 
that his blood pressure had been labile throughout the last 
several years.  He stated that he had been on various 
assorted antihypertensives.  He reported that he was 
currently taking 5 mg of Zestril.  The veteran denied any 
chest pain, shortness of breath, nausea, vomiting, fever, 
chills, headache, weakness, numbness or visual disturbances.  
He denied dyspnea on exertion, orthopnea and paroxysmal 
nocturnal dyspnea.  On examination, his blood pressure on the 
right was recorded as follows: lying down, 146/96; seated, 
160/110; standing 160/110.  On the left, his blood pressure 
readings were: lying down, 146/108; seated, 150/110; 
standing, 156/106.  His heart had regular rate and rhythm, 
and there were no murmurs, rubs or gallops.  An EKG was 
normal.  The diagnosis was, hypertension, poorly controlled, 
without residuals.  

On January 12, 1998, new regulations promulgated by VA for 
rating diseases of the cardiovascular system became 
effective. 38 C.F.R. §§ 4.100, 4.101, 4.104; see Federal 
Register, Vol. 62, No. 238, January 12, 1998, pages 65207- 
65224. The holding of The Court in Karnas v. Derwinski, 1 
Vet. App. 308 (1991), requires that the veteran's claim be 
considered under both the old and the new criteria, with the 
most favorable version applied.  The RO has considered this 
claim under the old and new rating criteria and the Board 
will do likewise.

Under the current regulations in effect, the veteran is in 
receipt of a 20 percent rating for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
which is manifested by diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more. 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1999).  A 40 percent 
disability rating is warranted for hypertensive vascular 
disease with diastolic pressure predominantly 120 or more.

Under the regulations in effect prior to January 12, 1998, 
the assignment of a 10 percent evaluation for hypertensive 
vascular disease was warranted for diastolic pressure 
predominantly 100 or more.  A 20 percent evaluation was 
warranted for diastolic pressure predominantly 110 or more 
with definite symptoms.  A 40 percent rating was warranted 
when diastolic pressure was predominantly 120 or more and 
moderately severe symptoms were demonstrated.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  For the 40 percent rating, 
careful attention was to be observed with regard to diagnosis 
and repeated blood pressure readings. Id., Note 2.

The veteran contends that the severity of his hypertension 
warrants an increased rating in excess of the currently 
assigned 20 percent rating.  The veteran's diastolic blood 
pressure readings from 1992 to 1998 were predominately less 
than 100.  The record shows only one reading, taken in 1994 
where is diastolic pressure was noted to be 100.  All other 
findings were below 100.  Thus a rating beyond 10 percent for 
that period is not warranted.  The Board notes that on his 
recent VA examination, conducted in October 1998, the veteran 
reported he was compliant with his medication.  His blood 
pressure readings show that diastolic pressures were 
predominantly less than 120 and predominately more than 100.  
Additionally, the medical evidence shows that the veteran has 
no residual symptoms associated with the hypertension.  Thus, 
there is no evidence showing that a rating beyond 20 percent 
is warranted for his service-connected hypertension from 
October 1998.  Accordingly, the Board finds, by a 
preponderance of the evidence, that an increased rating for 
hypertension, in excess of 20 percent, is not warranted under 
the criteria in effect prior to, or subsequent to, the change 
in regulatory criteria in January 1998.  

The Board has determined that there is nothing in the record 
to indicate that the rating schedule is not adequate for 
evaluating the veteran's disability and that there is no 
showing that a remand to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for consideration of an 
extra-schedular rating is necessary.  See Bagwell v Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 4.3 (1999).


ORDER

Service connection for a stomach disability manifested by 
vomiting due to an undiagnosed illness is denied.  

An increased rating for hypertension is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

